Name: 2007/104/EC: Commission Decision of 15 February 2007 amending Decision 2002/300/EC as regards the areas excluded from the list of approved zones with regard to Bonamia ostreae (notified under document number C(2007) 419) (Text with EEA relevance )
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  agricultural activity;  agricultural policy;  Europe
 Date Published: 2007-08-24; 2007-02-16

 16.2.2007 EN Official Journal of the European Union L 46/51 COMMISSION DECISION of 15 February 2007 amending Decision 2002/300/EC as regards the areas excluded from the list of approved zones with regard to Bonamia ostreae (notified under document number C(2007) 419) (Text with EEA relevance) (2007/104/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products (1), and in particular Article 5(3) thereof, Whereas: (1) Commission Decision 2002/300/EC of 18 April 2002 establishing the list of approved zones with regard to Bonamia ostreae and/or Marteilia refringes (2) lists in the Annex to that Decision the areas in the Community considered to be free of the mollusc diseases Bonamia ostreae and/or Marteilia refringens. (2) United Kingdom informed the Commission by letter received in July 2006 that Bonamia ostreae has been detected in Loch Sunart. That area was previously considered to be free of Bonamia ostreae but can therefore no longer be regarded as free of that disease. (3) Ireland informed the Commission by letter received in November 2006 that Bonamia ostreae has been detected in Lough Swilly. That area was previously considered to be free of Bonamia ostreae but can therefore no longer be regarded as free of that disease. (4) Decision 2002/300/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2002/300/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 15 February 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 46, 19.2.1991, p. 1. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 103, 19.4.2002, p. 24. Decision as last amended by Decision 2006/559/EC (OJ L 219, 10.8.2006, p. 28). ANNEX ANNEX ZONES APPROVED FOR ONE OR MORE OF THE MOLLUSC DISEASES BONAMIA OSTREAE AND MARTEILIA REFRINGENS 1.A. Zones in Ireland approved with regard to B. Ostreae  The whole coastline of Ireland, except the following eight areas:  Cork Harbour  Galway Bay  Ballinakill Harbour  Clew Bay  Achill Sound  Loughmore, Blacksod Bay  Lough Foyle  Lough Swilly 1.B. Zones in Ireland approved with regard to M. Refringens  The whole coastline of Ireland 2.A. Zones in the United Kingdom, the Channel Islands and the Isle of Man approved with regard to B. Ostreae  The whole coastline of Great Britain, except the following five areas:  the south coast of Cornwall from the Lizard to Start Point  the area around the Solent estuary from Portland Bill to Selsey Bill  the area along the coast in Essex from Shoeburyness to Landguard point  the area along the coast in south-west Wales from Wooltack Point to St Govans Head, including Milford Haven and the tidal waters of the East and West Cleddau river  the area containing the waters of Loch Sunart east of a line drawn south-south-east from the northernmost tip of Macleans Nose to Auliston Point  The whole coastline of Northern Ireland, except the following area:  Lough Foyle  The whole coastline of Guernsey and Herm  The zone of the States of Jersey: the zone consists of the intertidal and immediate coastal area between the mean high-water mark on the Island of Jersey and an imaginary line drawn three nautical miles from the mean low-water mark of the Island of Jersey. The zone is situated in the Normano-Breton Gulf, on the south side of the English Channel  The whole coastline of the Isle of Man 2.B. Zones in the United Kingdom, the Channel Islands and the Isle of Man approved with regard to M. Refringens  The whole coastline of Great Britain  The whole coastline of Northern Ireland  The whole coastline of Guernsey and Herm  The zone of the States of Jersey: the zone consists of the intertidal and immediate coastal area between the mean high-water mark on the Island of Jersey and an imaginary line drawn three nautical miles from the mean low-water mark of the Island of Jersey. The zone is situated in the Normano-Breton Gulf, on the south side of the English Channel  The whole coastline of the Isle of Man 3. Zones in Denmark approved with regard to B. Ostreae and M. Refringens  Limfjorden from ThyborÃ ¸n in the west to Hals in the east.